STEVEN BENJAMIN, ESQ. (SBN 176784)
WENDY L. BENJAMIN, ESQ. (SBN 182962)
BENJAMIN LAW OFFICES
1127 18th Street
Sacramento, California 95811
Tel: (916) 476-4880
Fax: (916) 476-4889

Attorneys for Plaintiff Millennium Transportation, Inc.

                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF CALIFORNIA

 MILLENNIUM TRANSPORTATION,                    Case No. 2:18-cv-00687-MCE-KJN
 INC.,
                                               STIPULATION AND ORDER TO
                  Plaintiff,                   EXTEND NON-EXPERT DISCOVERY
                                               COMPLETION DATE
 v.
                                               [FRCP 16(b)]
 NATIONAL DRIVER SOLUTIONS
 CORP., an Arizona corporation,
 NATIONAL DRIVERS SOLUTIONS, an
 unknown business entity doing business in
 California, MARK MCINTOSH, an
 individual, REBECCA LAWLOR, an
 individual, and DOES 1 to 100, inclusive,

                 Defendants.


       Pursuant to FRCP 16(b)(4) and the Court=s Initial Pre-Trial Scheduling Order, Plaintiff
and Defendants, by and through their respective counsel of record, hereby stipulate and agree as
follows:

1.     Defendants removed Plaintiff=s state court complaint and opened this case on March 28,
       2018.
2.     The Court issued an Initial Pre-Trial Scheduling Order on March 30, 2018, established a

                                                1
STIPULATION AND ORDER TO EXTEND NON-EXPERT DISCOVERY COMPLETION
DATE
(Millennium Transportation, Inc. v. National Driver Solutions Corp., et al)
       Discovery Completion Date of three hundred and sixty-five days from the date the federal
       case was opened, i.e., March 28, 2019. [Docket Item 4].
3.     Plaintiff has served extensive discovery on Defendants. Plaintiff has granted Defendants
       extensions of time to respond the discovery as a matter of professional courtesy, to avoid
       unnecessary litigation expense and/or the involvement of the court in resolving discovery
       disputes.
4.     Plaintiff and Defendant have agreed to extend the non-expert discovery completion date
       from March 29, 2019 to June 30, 2019.
5.     Good cause to extend the discovery completion date exists because the parties are actively
       engaged in settlement discussions and wish to avoid unnecessary litigation expense and/or
       the involvement of the court in resolving discovery disputes.
6.     No prior extensions of the discovery completion date have been stipulated by the parties or
       ordered by the Court.
7.     All other components of the Initial Scheduling Order shall remain as stated in the order.


So Stipulated.


Dated: March 7, 2019                         BENJAMIN LAW OFFICES


                                             By: /s/ Steven Benjamin
                                                     Steven Benjamin, Esq.
                                                     Attorneys for Plaintiff

Dated: March 7, 2019                         LAW OFFICES OF PAUL B. JUSTI


                                             By: /s/ Paul B. Justi
                                                     Paul B. Justi
                                                     Attorneys for Defendants




                                                2
STIPULATION AND ORDER TO EXTEND NON-EXPERT DISCOVERY COMPLETION
DATE
(Millennium Transportation, Inc. v. National Driver Solutions Corp., et al)
                                            ORDER

       Pursuant to the stipulation between the parties, all discovery, with the exception of expert

discovery, shall be completed no later than June 30, 2019.

       IT IS SO ORDERED.



Dated: March 13, 2019




                                                3
STIPULATION AND ORDER TO EXTEND NON-EXPERT DISCOVERY COMPLETION
DATE
(Millennium Transportation, Inc. v. National Driver Solutions Corp., et al)
